Title: From Benjamin Franklin to Louis XVI, [c. 28 January 1782]
From: Franklin, Benjamin
To: Louis XVI


Franklin was not in the habit of writing letters to the King. This is the only known example and, as he states in the first sentence, it was drafted by order of Congress. That order was imbedded in a Congressional letter of gratitude to Louis, the core of which read, “We have charged our minister plenipotentiary at your court to render to your Majesty more particular acknowledgments for your zeal for the re-establishment of peace, upon principles coinciding with the liberty and sovereignty of the United States, and for the important succours lately administered to our necessities. We shall also instruct him to inform your Majesty of the arrangements which shall have taken place for calling forth the resources of the United States with decision and effect against the common enemy.” President of Congress Thomas McKean sent this letter to Franklin on October 20, 1781, admitting that he could not actually transmit any intelligence concerning the “arrangements” that were promised in that second sentence.
In the absence of any more specific information, Franklin penned the general statement that follows. His deviations from the Congressional language seem designed to reassure the court that the states remained committed to fighting the war to its conclusion—reassurance that, in the face of recent rumors, must have seemed important to emphasize.
 
Sire
[c. January 28, 1782]
It is with great Satisfaction that I obey the Commands of the Congress of the United States of America, in assuring your Majesty, that they have the most grateful Sense of your Majesty’s Exertions in their Favour; that the States they represent have not in the least abated in their firm Resolution of maintaining their Independence; that they are determined faithfully to perform all their Engagements; and that, tho’ desirous of sparing the farther Effusion of human Blood, by an honourable Peace, they will continue to prosecute the War with all possible Vigour, till that End can be obtained.
Your Majesty by your Magnanimity and Goodness, in succouring the Distress’d, has won the Hearts of a great and growing People; a Conquest of all others the most glorious!
To the King
